Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (JP2008089024) in view of Asano et al. (6,772,671).  Kanno et al. discloses (claim 1) a fluid pressure circuit with a tank 18 having a fluid stored therein, pump 15 configured to pressurize the fluid in the tank to generate a pressurized fluid, a fluid pressure actuator 9 configured to be driven by the pressurized fluid discharged from the pump 15 and to be controlled in accordance with an operation command (from operating member 23), a directional switching valve 16 arranged between the pump 15 and the fluid pressure actuator 9 and configured to switch flow passages for the pressurized fluid, an accumulator 33 arranged in a branch flow passage 34 branched from a connection flow passage 27 that connects the fluid pressure actuator 9 and the directional switching valve 16, an accumulator flow control valve 35 arranged in the branch flow passage 34 between the connection flow passage 27 and the accumulator 33, (claims 3 and 7) a control unit 14 configured to relevantly control (reduce pump flow rate) the pump flow (via (claims 5, 9, 11, 13, 16, and 18) a sensor 43 configured to detect a pressure of the fluid in the accumulator, (claims 4 and 8) wherein the accumulator flow control valve 35 is a proportional valve (opening area of the valve 35 varies in the calculations described in paragraphs [0092], [0095], and [0121]) configured to variably control a flow rate, and the control unit 14 outputs a complementary operation command to the accumulator flow control valve 35 and the pump flow (e.g. translation paragraphs [0120] – [0121]).  Kanno et al. does not disclose the pump being a fixed displacement pump and a pump flow control valve arranged between the fluid pressure actuator and the fixed displacement pump and configured to variably divert a flow rate of the pressurized fluid supplied from the fixed displacement pump into two systems consisting of a first system including the tank and a second system including the fluid pressure actuator, wherein the pump flow control valve is a spool valve and the pump control valve is arranged between the directional switching valve and the fixed displacement pump.
Asano et al. teaches a fluid pressure circuit with a tank 210 having a fluid stored therein, pump 220 configured to pressurize the fluid in the tank to generate a pressurized fluid, a fluid pressure actuator 130 (electrohydraulic motor) configured to be driven by the pressurized fluid discharged from the pump 220 and to be controlled in accordance with an operation command (from operating member 23), a directional switching valve 110 arranged between the pump 220 and the fluid pressure actuator 130 and configured to switch flow passages for the pressurized fluid and that (claims 1, 2, 6, 10, 12, 14, 15, 17, and 19) the pump is a fixed displacement pump 220 and a pump flow control valve 260 is arranged between the fluid pressure actuator 130 and the fixed displacement pump 220 and configured to variably divert a flow rate of the pressurized 
Since Kanno et al. and Asano et al. are both in the same field of endeavor the purpose disclosed by Asano et al. would have been recognized in the pertinent art of Kanno et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the fluid pressure circuit of Kanno et al. such that the pump is a fixed displacement pump and a pump flow control valve is arranged between the fluid pressure actuator and the fixed displacement pump and configured to variably divert a flow rate of the pressurized fluid supplied from the fixed displacement pump into two systems consisting of a first system including the tank and a second system including the fluid pressure actuator, wherein the pump flow control valve is a spool valve and the pump control valve is arranged between the directional switching valve and the fixed displacement pump for the purposes of preventing the return oil passage from being put into a very high pressure condition.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other fluid pressure circuits for fluid pressure actuators with pumps and accumulators and valve controls.  Specifically, pump control valves are shown in Sasaki (JP59006403) as valve V1 and Winkels (5355773) as valve 16.
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
November 4, 2021